PER CURIAM.*
Sue Walston appeals the district court’s dismissal of a complaint challenging the constitutionality of Texas’ procedures governing judicial elections and requesting damages that include federal injunctive and declaratory relief prohibiting Texas judges from presiding over certain cases. The district court did not err in holding that the federal relief Walston requests is barred by the Rooker-Feldman ** doctrine. See Matter of Reitnauer, 152 F.3d 341, 344 (5th Cir.1998).
AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.


 District of Columbia Court of Appeals v. Feldman, 460 U.S. 462, 476 & 482, 103 S.Ct. 1303, 75 L.Ed.2d 206 (1983); Rooker v. Fidelity Trust Co., 263 U.S. 413, 415, 44 S.Ct. 149, 68 L.Ed. 362 (1923).